Electronically Filed
                                                      Supreme Court
                                                      30722
                                                      16-NOV-2010
                                                      02:05 PM



                             NO. 30722

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                                vs.

 DELANIE PRESCOTT-TATE, Deputy Prosecuting Attorney, Respondent.



                       ORIGINAL PROCEEDING


                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
   and Circuit Judge Crandall, assigned by reason of vacancy)

          Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief.    See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.).   Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.
          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, November 16, 2010.


                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Virginia L. Crandall




                                 2